Citation Nr: 9918712	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  94-11 044	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and obsessive-
compulsive disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a genitourinary 
disorder.

4.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1991 decision by the RO in St. 
Petersburg, Florida.  The veteran relocated to Pennsylvania, 
and the case was thereafter transferred to the RO in 
Pittsburgh.

This case was previously before the Board in February 1998, 
when it was remanded for further development.  While the case 
was in remand status, the RO, by a decision entered in 
November 1998, granted service connection for herpes, 
assigned a zero percent (noncompensable) evaluation therefor, 
and denied service connection for a back disorder.  
Subsequently, in March 1999, the veteran submitted a notice 
of disagreement (NOD) with respect to those determinations.  
The case was then returned to the Board later that same 
month.

In its February 1998 remand, the Board referred to the RO the 
matter of the veteran's entitlement to service connection for 
an acquired psychiatric disorder, to include depression and 
obsessive-compulsive disorder, and for PTSD, a genitourinary 
disorder, and irritable bowel syndrome, due to exposure to 
ionizing radiation.  As it does not appear that any action 
has been taken in that regard, the matter is again referred 
to the RO.

In a March 1997 statement, the veteran raised the issue of 
his entitlement to service connection for a skin disorder, 
arthritis of the knees, and an ulcer.  There is also a 
suggestion in a May 1992 NOD that he may be seeking service 
connection for residuals of a right hand injury and for warts 
on the right foot.  These issues are likewise referred to the 
RO.


FINDINGS OF FACT

1.  Competent evidence has been received which tends to link 
a genitourinary disorder to service.

2.  Competent evidence has been received which tends to link 
irritable bowel syndrome to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
genitourinary disorder is well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for 
irritable bowel syndrome is well grounded.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a genitourinary disorder and irritable bowel 
syndrome.  He maintains that these conditions began in 
service, and have persisted ever since.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus, or link, between 
the in-service injury or disease and the current disability.  
This third element may be established by the use of statutory 
presumptions.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the present case, the Board finds that the veteran's claim 
of entitlement to service connection for a genitourinary 
disorder is well grounded.  The evidence of record shows that 
his genitourinary system was found to be normal on 
enlistment, that he complained of persistent polyuria in 
service, and that his problems during service were on at 
least two occasions attributed to probable prostatitis.  He 
complained of continuing polyuria when he was examined for 
purposes of separation in July 1985, and post-service 
treatment records show that he was diagnosed with chronic 
prostatitis only a few months later.  Recent records of 
treatment likewise reflect diagnoses of chronic prostatitis, 
and the veteran has made statements to the effect that his 
genitourinary symptoms have continued since service.  Given 
the evidence of chronicity in service, together with current 
evidence suggesting a continuation of the condition, the 
Board finds that the requirements for a well-grounded claim 
have been satisfied.  See 38 C.F.R. § 3.303(b) (1998); Savage 
v. Gober, 10 Vet. App. 489 (1997).

The Board also finds that the requirements for a well-
grounded claim have been satisfied relative to the veteran's 
claim of service connection for irritable bowel syndrome.  In 
this regard, the record shows that his abdomen and viscera 
were found to be normal on enlistment, and that he was 
diagnosed with chronic diarrhea and irritable bowel syndrome 
in service.  Irritable bowel syndrome was also noted as a 
diagnosis in the report of a September 1991 VA examination, 
and the veteran contends that these problems have persisted 
since service.  Here, as with the claim of service connection 
for a genitourinary disorder, the Board is persuaded that the 
evidence of chronicity in service, together with current 
evidence suggesting a continuation of the condition, is 
sufficient to establish that the claim is well grounded.  
38 C.F.R. § 3.303(b) (1998); Savage.


ORDER

The claim of entitlement to service connection for a 
genitourinary disorder is well grounded; to this extent, the 
appeal is granted.

The claim of entitlement to service connection for irritable 
bowel syndrome is well grounded; to this extent, the appeal 
is granted.


REMAND

Psychiatric Disorders

When the Board remanded this matter in February 1998, it 
requested, among other things, that the RO prepare a summary 
of all stressors alleged by the veteran in connection with 
his claim for PTSD, and that the RO make a specific 
determination as to whether the evidence supports the alleged 
stressors.  The Board also requested that the RO make a 
finding as to whether the veteran engaged in combat during 
service, and that he be examined for purposes of obtaining an 
opinion as to the onset and etiology of any noted psychiatric 
disorder(s).  If any benefit sought was denied, the veteran 
was to be issued a supplemental statement of the case (SSOC) 
containing a summary of the relevant evidence, to include the 
report of a June 1997 VA examination.

A review of the record reveals that this development has not 
been completed.  The record does not reflect that the RO has 
constructed a summary of alleged stressors, and a November 
1998 SSOC contains no specific conclusions regarding the 
veteran's involvement in combat.  In addition, although the 
veteran was afforded a VA psychiatric examination in August 
1998, and was given diagnoses of PTSD, depressive disorder, 
psychological factors affecting physical condition, and 
obsessive-compulsive disorder, the report of that examination 
contains no opinion pertaining to the onset or etiology of 
the diagnosed conditions.  Nor does the November 1998 SSOC 
make any mention of a June 1997 VA examination.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (1998).

Genitourinary Disorder and Irritable Bowel Syndrome

As noted above, the Board has concluded that the veteran's 
claims of entitlement to service connection for a 
genitourinary disorder and irritable bowel syndrome are well 
grounded.  See Reasons and Bases for Findings and 
Conclusions, supra.  Consequently, because the claims are 
well grounded, VA has a duty to assist the veteran in 
developing the facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991);  Epps.

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Because the veteran has not 
yet been afforded such an examination with respect to his 
claims of service connection for a genitourinary disorder and 
irritable bowel syndrome, a remand is required.

Back Disorder and Herpes

As noted previously, the RO, by a decision entered in 
November 1998, granted service connection for herpes, 
assigned a zero percent (noncompensable) evaluation therefor, 
and denied service connection for a back disorder.  See 
Introduction, supra.  Subsequently, in March 1999, the 
veteran submitted a NOD with respect to those determinations.  
It does not appear from the record, however, that a statement 
of the case (SOC) addressing those claims has been furnished 
to the veteran.  In situations such as this, the Court has 
held that the Board should remand, rather than refer, the 
matter to the RO for the issuance of a SOC.  See, e.g., 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

On remand, the RO should reexamine these two claims to 
determine whether additional development or review is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO should prepare a SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal, or the NOD is withdrawn.  See 
38 C.F.R. § 19.26 (1998).  He should also be afforded a 
hearing on the matter, as requested in his March 1999 NOD.  
If, and only if, a timely substantive appeal is received 
should these two claims thereafter be certified to the Board 
for appellate review.  See 38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his psychiatric, 
genitourinary, and/or bowel difficulties 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1998).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review.  The veteran should 
be given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

	2.  With respect to the veteran's 
allegations of personal assault in 
service, he should be notified that 
evidence tending to corroborate his 
allegations must be obtained before 
service connection for PTSD can be 
granted.  He should be informed that 
such evidence may include reports from 
civilian or military law enforcement 
officials; reports from care providers; 
statements from confidants, such as 
family members, roommates, fellow 
service members, or clergy; copies of 
personal diaries or journals; or any 
other evidence which might help 
establish that the assault occurred, 
including evidence of behavior changes 
at the time of the incident(s) in 
question.  See VA Adjudication Procedure 
Manual M21-1, Part III, para. 5.14(c).  
He should be given a reasonable 
opportunity to respond to the RO's 
communications, and the RO should assist 
him in obtaining the required evidence 
where feasible.  Any additional evidence 
received should be associated with the 
claims folder.

	3.  After the above development has been 
completed, the veteran should be 
afforded a genitourinary examination for 
purposes of determining whether he has a 
genitourinary disorder due to service.  
The examiner should review the claims 
folder before examining the veteran, and 
all necessary testing should be 
conducted.  The examiner should indicate 
whether the veteran suffers from a 
current genitourinary disorder and, if 
so, should provide an opinion as to the 
date of onset and likely etiology of any 
such disorder noted.  The examiner's 
opinion should include a statement 
indicating whether it is at least as 
likely as not that any currently noted 
genitourinary disorder can be attributed 
to service or a service-connected 
disability.  A complete rationale for 
all opinions should be provided.

	4.  The veteran should be afforded a 
gastrointestinal examination for 
purposes of determining whether he has 
irritable bowel syndrome due to service.  
The examiner should review the claims 
folder before examining the veteran, and 
all necessary testing should be 
conducted.  The examiner should indicate 
whether the veteran suffers from 
irritable bowel syndrome currently and, 
if so, should provide an opinion as to 
the date of onset and likely etiology of 
the disorder.  The examiner's opinion 
should include a statement indicating 
whether it is at least as likely as not 
that any currently noted irritable bowel 
syndrome can be attributed to service or 
a service-connected disability.  A 
complete rationale for all opinions 
should be provided.

	5.  The RO should review the file, 
prepare a summary of all stressors 
alleged by the veteran in connection 
with his claim for PTSD, and make a 
specific determination as to whether the 
evidence supports each such stressor.  
The RO should also determine if the 
veteran's assertions pertaining to his 
involvement in combat are credible, and 
should make a finding as to whether he 
was engaged in combat during service.

	6.  The psychiatrist who examined the 
veteran in August 1998 should be asked 
to prepare a supplemental report fully 
addressing the questions posed by the 
Board in its February 1998 remand (pages 
7-8, paragraph 5).  The examiner should, 
in addition, be asked to review the file 
for purposes of assessing the likelihood 
that the veteran suffered personal 
assault in service.  Specifically, the 
examiner should be asked to provide an 
opinion as to whether the record 
reflects changes in the veteran's 
behavior during service that are at 
least as likely as not indicative, in a 
clinical sense, of personal assault.  
See VA Adjudication Procedure Manual 
M21-1, Part III, para. 5.14(c).  The 
claims folder should be made available 
to the examiner for this purpose.  If 
the physician who examined the veteran 
in August 1998 is not available, the 
veteran should be afforded a new 
examination so that the required 
information can be obtained.

	7.  The RO should review the reports of 
examination for purposes of ensuring 
conformance with the requirements of the 
foregoing paragraphs.  If any report is 
incomplete, the RO should return the 
matter to the appropriate examiner(s) so 
that the required information can be 
supplied.

	8.  The RO should reexamine the 
veteran's claim for an increased 
(compensable) rating for herpes, and his 
claim of entitlement to service 
connection for a back disorder, to 
determine whether additional development 
or review is warranted.  If no 
preliminary action is required, or when 
it is completed, the RO should prepare a 
SOC in accordance with 38 C.F.R. 
§ 19.29, unless the matter is resolved 
by granting the benefits sought on 
appeal, or the NOD is withdrawn.  He 
should also be afforded a hearing on the 
matter, as requested.  However, the 
claims should be certified to the Board 
for appellate review if, and only if, a 
timely substantive appeal is received.

	9.  The RO should take adjudicatory 
action on the veteran's claims of 
entitlement to service connection for an 
acquired psychiatric disorder, to 
include depression and obsessive-
compulsive disorder, and for PTSD, a 
genitourinary disorder, and irritable 
bowel syndrome.  In so doing, the RO 
should ensure that the development set 
forth in VA Adjudication Procedure 
Manual M21-1, Part III, para. 5.14(c), 
with regard to PTSD claims based on 
personal assault, has been completed.  
See, e.g., Patton v. West, 12 Vet. 
App. 272 (1999).  The RO should also 
give consideration to recent amendments 
to 38 C.F.R. § 3.304(f), pertaining to 
service connection for PTSD.  See Direct 
Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32807 
(1999) (to be codified at 38 C.F.R. 
§ 3.304(f)).  If any benefit sought is 
denied, an SSOC should be issued.  The 
SSOC should contain, among other things, 
a summary of the relevant evidence, to 
include the report of a June 1997 VA 
examination referred to in the Board's 
prior remand, and a citation and 
discussion of the applicable laws and 
regulations, to include those for 
secondary service connection, if 
applicable, and the amended version of 
38 C.F.R. § 3.304(f).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

